Title: From John Adams to John Adams, 24 January 1825
From: Adams, John
To: Adams, John



My Dear Grandson
Quincy 24th January 1825.

Your account of the Death and Character of General R. G. Harper gave me a great deal of pain, he was a man indeed of eminent character and great talents, he made a great figure in Congress and was considered a rival to Mr. Smith, till he was sent to Portugal; I am not able to give you any account of his Parentage, or the place of his birth, or that of his Education; The first that I ever heard of him was in South Carolina where he at least made a respectable figure at the Bar. As to his jealously of younger Gentleman at the Bar in his more advanced age, and his endeavours to crush them, I give little credit to surmises of that kind, because I know they always have taken place against old Lawyers, among the friends of young ones, ever-since my experience; and they have always taken place against old Generals, among young ones, and old Statesmen among young ones,  in the same manner. And you may add old Ladies, among young ones. Of General Harpers conduct and talents at the Bar, and in his military Character, I have heard nothing but what was honourable and brilliant. He married to a splendid fortune, and his Children I hope will be blessings to the World.—
I could tell you an anecdote of some importance concerning his intercourse with me. When General Washington was appointed the second time to the command of the Army. but I will not at present, I reserve it to a future opportunity or parlence.—
Quincy is said more sickly than it has been for many years And Boston is said to be so too, the Drs. impute it to the open winter I wish for winters, from December to March covered with Snow—George is to leave me in the course of this week, for Washington, what shall I do without him. I rejoice to learn your Mrothers health is better—
God bless you all, is the prayer / of your affectionate / Grandfather

John Adams—
P.S.
I forgot to condole with you on the loss of General Harper, for he was to be your Preceptor and Patron, I should be glad to know who you are to go to now—

